DETAILED ACTION
This office action is in response to Applicant’s communication of 5/5/2022. Amendments to claims 1, 13 and 19 have been entered.  Claims 2, 3, 14 and 15 were previously canceled.  Claims 1, 4-13 and 16-20 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-13 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a system, claim 13 is directed to a method and claim 19 is directed to a non-transitory computer-readable medium; Step 1-yes.
Under Step 2A, prong 1, representative claim 1 recites a series of steps to manage an insurance policy, i.e. mitigating risk through premium determination and adjustment, which is a fundamental economic practice and commercial or legal interaction and thus grouped as “Certain Methods of Organizing Human Activity”.  The claim as a whole and the limitations in combination recite this abstract idea.  Specifically, the limitations of representative claim 1, stripped of all additional elements, recite the abstract idea as follows: “…(i) receive, …, an indication of a selected risk relationship, between the enterprise and a user representing a customer of the enterprise, …, including the associated set of existing attribute values, (ii) supplement the existing attribute values with third-party data, governmental data, payroll data, and credit score data, (iii) arrange … at least some of the supplemented existing attribute values …, (iv) receive, …, adjustments to at least some of the supplemented existing attribute values, wherein the information … is … configured based on the received adjustments and at least one pre-determined logic rule, wherein said receiving adjustments includes …, an attachment file indicative of 2Application No.: 16/000,151 said adjustments to at least some of the supplemented existing attribute values, and extracting at least one adjustment value from the … file to reduce a number of …messages transmitted …, said extracting being based on customer geographic location and a type of enterprise of a customer, (v) when an adjusted attribute value differs from a supplemented existing attribute value by more than a pre-determined threshold amount, … transmit a discrepancy alert and request a confirmation …, (vi) receive, …, an indication that adjustments to supplemented existing attribute values have been completed, (vii) responsive to the received indication, … estimate an adjusted resource value, representing an adjusted insurance premium for the customer, based on the existing resource value, the adjusted attribute values, and a … algorithm that is based on changes to other customer's insurance premiums, (viii) transmit an indication of the adjusted resource value to the remote user …, and (ix) prepopulate fields in an audit … using information …; (c) …transmit data to a remote user …, including the indication of the adjusted resource value, …; and (d) …, to receive at least one …generated date-based reminder.” 
	The claimed limitations, identified above, recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction, but for the recitation of generic computer components. That is, other than the mere nominal recitation of a “server” comprising a “data store” containing “electronic records” including a “processor” and “memory”, an “encrypted database management system”,  an interactive “user interface display”, a remote “user device”, at least one “security feature component”, an “attachment file”, a “distributed communication network”, a “machine learning algorithm”, an “audit website”, a “communication port” coupled to the server, an email “server”, a calendar “function” and a workflow “application” in independent claims 1, 13 and 19, there is nothing in the claim element which takes the steps out of the methods of organizing human activity abstract idea grouping.  Gathering data, to include adjusted data from a user, in order to calculate and determine an insurance premium, is a business problem and an abstract concept. Thus, the claim recites an abstract idea. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using generic, commercially available, off-the-shelf computing devices, i.e. processors suitably programmed communicating over a generic network, to perform the steps of receive, supplement, arrange, receive, automatically and dynamically configured, uploading, extracting, transmit, receive, estimate, transmit, prepopulate, transmit and receive.  These steps amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05 (h). Furthermore, the steps of “receive, via an encrypted database management system, an indication of a selected risk relationship…”, “arrange to display at least some of the supplemented existing attribute values…”, “receive, from a remote user device via at least one security feature component, adjustments to at least some of the supplemented existing attribute values…”, “uploading, from the remote user device, an attachment file…”, “extracting at least one adjustment value from the uploaded attachment file…”, “transmit a discrepancy alert and request a confirmation signal…”, “receive, from the remote user device, an indication that adjustments…”, “transmit an indication of the adjusted resource value to the remote user device…” and “transmit data to a remote user device…” are all considered adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05 (g). These are merely data gathering and data transmission steps directed to performing the abstract idea itself.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer processors with memory suitably programmed communicating over a generic network to perform the limitation steps amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05 (h). The computer components are recited at a high-level of generality (i.e., as generic processors with memory suitably programmed communicating information over a generic network, see at least paragraphs [0027-0030] and [0049-50] which disclose that any known generic device with a server and memory communicating over any known network, to include the Internet, can be programmed to carry out the claimed process.  Uploading and extracting data from an attachment file is considered insignificant extra-solution activity and well-understood, routine and conventional computing functionality.  Merely claiming a machine learning algorithm output as input into the estimating and calculating steps is data gathering for the abstract idea.  The encrypted database management system is also claimed at a very high level of generality such that it is a generic processor at best and merely stating that the data or program is encrypted is not an inventive concept. Encryption claimed at such a high level of generality is also an abstract concept such as encoding/decoding data, see Recognicorp, LLC, v. Nintendo CO., LTD, Nintendo of America, INC., 2016-1499. The at least one security feature is disclosed as, “The security features might be associated with, for example, web servers, firewalls, and/or PCI14Docket No.: H00520 (H03.191) infrastructure.” which is merely stating well-known computing technology leveraged for what is was designed for in no inventive manner. Mere instructions to apply an exception using generic computer components interacting in a conventional manner cannot provide an inventive concept. The claim is not patent eligible and claims 13 and 19 are analyzed in the same manner.
	For instance, in claim 1, the limitation steps, recite steps that are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Furthermore, the insignificant extra-solution activity steps, in paragraph 6 above, rely on well-understood, routine and conventional computing functionality carried out by generic processors with memory such as data gathering/display and transmission over a generic communication network and data storage, akin to receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,(utilizing an intermediary computer to forward information); TLI Communications LLC (using a telephone for image transmission); OIP Techs., Inc., (sending messages over a network) and buySAFE, Inc. (computer receives and sends information over a network) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition), performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”); see MPEP 2106.05(d)(II).  Also, the type of data selected, gathered, manipulated and displayed is akin to selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); 2106.05(g).  Claims 13 and 19 are analyzed in the same manner.
	Applicant has leveraged generic computing elements performing known computing functions to perform the abstract idea of managing an insurance policy, i.e. mitigating risk through premium determination and adjustment, without significantly more.
Dependent claims 4-12, 16-18 and 20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 4, 5, 6, 16 and 17 recite what the pre-determined business rule is based upon.  This is further refining and defining a business rule to be applied to the abstract idea without significantly more.  Claims 7 and 18 recite insignificant extra-solution activity akin to storing and retrieving information in memory, see MPEP 2106.05(d)(II).  Claim 8 recites programming a server to utilize known modes of communicating information/data claimed at a high level of generality such that it is applying the generic computing elements to the abstract idea.  Claims 9 and 20 further define the terms used in the abstract idea as those known in the insurance industry.  Claim 10 further refines claim 9 by naming types of well-known and well-understood insurance.  Claims 11 and 12 merely state types of business information that can be adjusted.  The type and specificity of the data/information used in the abstract idea has no effect on the abstract idea itself.      
	Clearly, the additional recited limitations in the dependent claim only refines the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps to manage an insurance policy, i.e. mitigating risk through premium determination and adjustment) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors/devices with displays suitably programmed and communicating over a network) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps to manage an insurance policy, i.e. mitigating risk through premium determination and adjustment) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1, 4-13 and 16-20, filed in the Arguments/Remarks dated 5/5/2022 have been fully considered but they are not persuasive. 
On pages 11 and 12 of the Remarks, Applicant argues that the amended claims in combination, specifically by adding an encrypted database management system and security features, constitute an improvement in computer and network security similar to Cosmokey. Examiner respectfully disagrees. 
	Cosmokey was reversed and found patent eligible over 101 because a specific improved method “for overcoming hacking by ensuring that the authentication function is normally inactive, activating only for a transaction, communicating the activation within a certain time window, and thereafter ensuring that the authentication function is automatically deactivated.” This is not similar to the instant application because the instant claims merely apply the transmission of information, which is a well-understood, routine and conventional computing function, via these known features.  The encryption is not recited as a series of technical steps that may lead to an improved technology but merely relied upon as one of ordinary skill in the art would recognize.  Also, as claimed, minus the nominal recitation of the generic computing elements, this encryption could be done as a method of organizing human activity through the use of pen and paper.  As stated above, this high level of merely stating encryption is more akin to that which was found ineligible in Recognicorp, LLC, v. Nintendo CO., LTD, Nintendo of America, INC., 2016-1499.  Furthermore, merely adding a security feature well-known in computing for its inherent use and applied as it was designed to is not an improvement to any technology nor an inventive concept as claimed.  Firewalls, web servers, PCI infrastructure, etc. were well-understood at the time of the instant applications filing and are merely leveraged by Applicant for their inherent use.
On pages 12 and 13 of the Remarks, Applicant argues “Claim 1 recites that the back-end application computer server extracts “at least one adjustment value from the uploaded attachment file to reduce a number of electronic messages transmitted via a distributed communication network.” and “Applicants respectfully suggest that extracting and using values from an uploaded attachment file - in the specific ways now recited in Claim 1 - improves the operation of the computer system and is patent eligible subject matter.”  Examiner respectfully disagrees.
	There is technical detail anywhere in the claims or specification that support that creation and transmission of message traffic is reduced by extracting data from an uploaded file.  For instance, any type of known extraction methods may be used to determine a value(s) on the uploaded file such as “…(e.g., based on a cell label, an Optical Character Recognition ("OCR") process, etc.)” This merely automating a manual process using known technology at a very high level of generality which is leveraging known technology for it known use.  Again, this is a conclusory statement with no technical detail.  MPEP § 2106.05(a) presents a discussion of cases in which the Federal Circuit determined that the claims did not reflect an improvement to computer-functionality or other technology. For instance, if a claimed process can be performed without a computer, the Federal Circuit has indicated that it cannot improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit “cannot be characterized as an improvement in a computer” because the method did not employ a computer and a skilled artisan could perform all the steps mentally). The Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Similarly, the Federal Circuit has indicated that a claim must include more than conventional implementation on generic components or machinery to qualify as an improvement to an existing technology. See, e.g., Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264-65, 120 USPQ2d 1201, 1208-09 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 612-13, 118 USPQ2d 1744, 1747-48 (Fed. Cir. 2016). See MPEP § 2106.05(a) for further discussion of these cases, and additional examples of what the courts have indicated does and does not show an improvement to computer functionality or other technology. As such, a human being can read a paper file and mentally/manually determine values to be used for the abstract idea.  The various cases cited to support Applicant’s argument are not similar to Applicant’s claimed at the present time.  Each case rises and falls on its own merits, and the instant application merely automates a human process as currently claimed.
Further on page 13, Applicant argues with respect to Example 21, ‘“The eligible claim includes a transmission server that transmits a stock quote alert over a data channel to a wireless device (causing the stock quote alert to display on the subscriber computer. According to the Guidance, while some of the limitations viewed individually do not amount to significantly more than the abstract idea, it is the "ordered combination of the elements," the invention as a whole, that amounts to significantly more than the abstract idea. Similarly, the discrepancy alert transmitted in Claim 1, along with the other features of the claim, should be found to be patent eligible.”’ Examiner respectfully disagrees.
The Examiner does not see the parallel between the claims of the instant case and that of Example 21 of the July 2015 Update. In Example 21, an improvement in technology was identified to indicate significantly more elements in the claims. In claim 2 of example 21 the claimed invention addressed the Internet centric challenge of alerting a subscriber with time sensitive information when the subscriber’s computer is offline. This is addressed by transmitting the alert over a wireless communication channel to activate the stock viewer application, which causes the alert to display and enables the connection of the remote subscriber computer to the data source over the Internet when the remote subscriber computer comes online. These are meaningful limitations that add more than generally linking the use of the abstract idea (the general concept of organizing and comparing data) to the Internet, because they solve an Internet centric problem with a claimed solution that is necessarily rooted in computer technology, similar to the additional elements in DDR Holdings. These limitations, when taken as an ordered combination, provide unconventional steps that confine the abstract idea to a particular useful application. Therefore, claim 2 of Example 21 recites patent eligible subject matter. However, in Applicant’s claimed invention, the features of “automatically transmit a discrepancy alert and request a confirmation signal” are conventional functions of a computer and hence are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. Transmitting information to be displayed and requesting a confirmation signal is a conventional computing function.  Furthermore, but for the nominal recitation of the generic computing elements, this can be completed in a myriad of ways, i.e. alerting a user of a discrepancy and requesting a confirmation.  In claim 2 of example 21 there was a technological solution to a technological problem.  Applicant’s invention is a business solution, leveraging technology, to a problem rooted in an abstract idea. Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than the abstract idea.
On page 14 Applicant argues ‘“Claim 1 recites that a back-end application computer server will, responsive to a received indication, "automatically estimate an adjusted resource value, representing an adjusted insurance premium for the customer, based on the existing resource value, the adjusted attribute values, and a machine learning algorithm that is based on changes to other customer's insurance premiums." In this way, the present invention may process, update, and analyze information "to accurately improve the exchange of information, thus improving the overall efficiency of the system.... Moreover, embodiments associated with collecting accurate information might further improve risk values, predictions of risk values, allocations of resources, electronic record processing decisions, etc." Specification, Page 5, Paragraph [0025]. There is no practical way for a human mind to incorporate changes to other customer's insurance premiums into decisions in the same way that a machine learning algorithm is capable of performing.”’ Examiner respectfully disagrees.
	Applicant nominally recites leveraging machine learning to produce a value to be used in the abstract idea.  This does not improve any of the underlying technology and is recited at such a high level of generality that it is merely programmed to run on a generic computer, at best.  There is no technical detail in the specification or the claims that recite how this machine learning is any different than any type of machine learning algorithm leveraged for its inherent use programmed on a computer.  Namely to iteratively receive data, analyze said data and produce a result, e.g. a value, which is an abstract idea itself and exactly what computers were designed to do.  PTAB cases are non-precedential and rise and fall on their own limitations and merits and are therefore not considered.
On page 15 of the Remarks, Applicant argues ‘“By offloading the email server, calendar function, and workflow application to other devices, the back-end application can be implemented using a device of lower complexity than would otherwise be required.” and further “It is noted that there are no outstanding art rejections cited against the claimed features, making the claimed invention novel and non-obvious. Because no art discloses or suggests at least the features of claim 1, the features of claim 1 are not "well-understood, routine and conventional," and as such, it clearly recites "significantly more" than the allegedly well-known abstract idea put forth by the Examiner.”’  Examiner respectfully disagrees.
	The generic “server”, “calendar function” and “workflow application” merely receives a date-base reminder.  Applicant seems to be reading this limitation much broader than recited.  This is a conclusory statement because there is no technical detail as to the interaction between the architecture of the user device and these server.  This is akin to a cloud server at best in which data is stored and accessed by a device when needed which is not an inventive concept or significantly more than the abstract idea.
Furthermore, Examiner would like to point out that the criteria for rejections under 35 U.S.C. 102/103 are different from the criteria for rejections under 35 U.S.C. 101. The grounds of rejection under 35 U.S.C. 101 is based on the interpretation of the abstract idea provided by the Alice decision and the 2019 PEG. It is enough to recognize that there is no meaningful distinction between the concept of risk hedging in Bilski, the concept of intermediated settlement in Alice and the concept of managing an insurance policy, i.e. mitigating risk through premium determination and adjustment at issue here. All of these fall squarely within the realm of abstract ideas as interpreted in the Alice decision and the 2019 PEG. Also, as was pointed out in Ultramercial, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). The rejections under 35 U.S.C. 102/103 are based on prior art. The presence of novel or non-obvious components (with respect to prior art of record) in a claim makes the claim allowable over prior art. The criteria for rejections under 35 U.S.C. 102/103 are different from the criteria for rejections under 35 U.S.C. 101.
The steps of the claims, taken individually or as an ordered combination, have already been identified (in the rejection) as corresponding to abstract ideas. The additional elements in the claims are a “server” comprising a “data store” containing “electronic records” including a “processor” and “memory”, an “encrypted database management system”,  an interactive “user interface display”, a remote “user device”, at least one “security feature component”, an “attachment file”, a “distributed communication network”, a “machine learning algorithm”, an “audit website”, a “communication port” coupled to the server, an email “server”, a calendar “function” and a workflow “application” suitably programmed to execute the claimed steps.  Applicant’s specification, see at least paragraphs [0027-0030] and [0049-50], disclose that any known generic device with a server and memory communicating over any known network, to include the Internet, can be programmed to carry out the claimed process.  The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components. The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone.
According to the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter),
In a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional elements). This option should
be used only when the examiner is certain, based upon his or her personal knowledge, that the additional elements) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).

The fact that a generic computing system such as described above can be suitably programmed, may be used to perform the claimed method and the fact that the claims at issue do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but instead merely call for performance of the claimed functions on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence these additional elements do not add anything significantly more than an abstract idea.
In light of the Alice decision and the guidance provided in the 2019 PEG, the features listed in the claims, are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. At best, these features may be considered to be a business solution, using computers, to a problem of managing an insurance policy, i.e. mitigating risk through premium determination and adjustment. The alleged benefits that Applicants tout are due to business decisions, using computers, rather than any improvement to another technology or technical field, or an improvement to the functioning of the computer itself. By relying on computing devices to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). As discussed in the rejection above, the components of the instant system, when taken alone, each execute in a manner conventionally expected of these components.  At best, Applicant has claimed features that may improve an abstract idea.  However, an improved abstract idea is still abstract, (SAP America v. Investpic *2-3 (‘“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”’
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed “server” comprising a “data store” containing “electronic records” including a “processor” and “memory”, “encrypted database management system”,  interactive “user interface display”, remote “user device”, at least one “security feature component”, “attachment file”, “distributed communication network”, “machine learning algorithm”, “audit website”, “communication port” coupled to the server, email “server”, calendar “function” and workflow “application”  are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. The alleged advantages that Applicants tout do not concern an improvement in computer capabilities but instead relate to an alleged improvement in managing an insurance policy, i.e. mitigating risk through premium determination and adjustment, for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.
For these reasons and those stated in the rejections above, rejection of claims 1, 4-13 and 16-20 under 35 U.S.C. 101 is maintained by the Examiner.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        8/3/2022